i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION

                                           No. 04-09-00240-CV

                                     IN RE MIKE HOOKS, INC.


                                    Original Mandamus Proceeding1


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 27, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 27, 2009, relator filed a petition for writ of mandamus, seeking to compel the trial

court vacate its March 30, 2009 order denying relator’s motion to transfer venue under section

15.0181 of the Texas Civil Practice and Remedies Code. The court has considered relator’s petition

for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                    PER CURIAM




          … This proceeding arises out of Cause No. DC-08-428, style Erasmo Garcia v. Mike Hooks, Inc., pending
           1

in the 229th Judicial District Court, Starr County, Texas, the Honorable Alex W. Gabert presiding.